 



Exhibit 10.1
SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT
     This Second Amendment to Asset Purchase Agreement dated as of January 11,
2007 (this “Amendment”), among (a) Brown-Forman Tequila Mexico, S. de R.L. de
C.V., a corporation formed under the laws of Mexico (“Buyer”), (b) Brown-Forman
Corporation, a Delaware corporation (“BFC”), (c) Jose Guillermo Romo de la Peña
(“JGR”) and Luis Pedro Pablo Romo de la Peña (“LPR” and together with JGR, the
“Romo de la Peña Brothers”), (d) Grupo Industrial Herradura, S.A. de C.V., a
corporation formed under the laws of Mexico (“Parent”), Fabrica de Tequila
Hacienda Las Norias S.A., de C.V., a corporation organized under the laws of
Mexico (“Las Norias”), Comercializadora Herradura, S.A. de C.V., a corporation
organized under the laws of Mexico (“Comercializadora”), Tequila Herradura, S.A.
de C.V., a corporation organized under the laws of Mexico (“Tequila Herradura”),
Sociedad Romo, S.A. de C.V., a corporation organized under the laws of Mexico
(“Sociedad Romo”), and Transportes de Carga Millenium, S.A. de C.V., a
corporation organized under the laws of Mexico (“Transportes” and together with
the Romo de la Peña Brothers, Parent, Las Norias, Comercializadora, Tequila
Herradura and Sociedad Romo, the “Sellers”) and (e) Corporación de Servicios
Herradura, S.A. de C.V., a corporation organized under the laws of Mexico
(“Cosesa”), CH Acciones S.A. de C.V., a corporation organized under the laws of
Mexico (“CH Acciones”), Corporativo Herradura, S.A. de C.V., a corporation
organized under the laws of Mexico, La Moraleda Operadora Comercial, S.A. de
C.V., a corporation organized under the laws of Mexico, and Destilados de Agave,
S.A. de C.V., a corporation organized under the laws of Mexico (the Persons
listed in this clause (e), collectively, the “Additional Seller Parties”).
     WHEREAS, Buyer, BFC, the Sellers and the Additional Seller Parties have
entered into an Asset Purchase Agreement dated as of August 25, 2006, as amended
by the First Amendment to the asset Purchase Agreement dated as of December 19,
2006 (the “Agreement”); and
     WHEREAS, on December 20, 2006 the Mexican Federal Economic Competition
Commission authorized the transactions contemplated in the Asset Purchase
Agreement, subject to certain modifications of its Section 8.14 and to those
modifications to the Agreement being filed with the Commission; and
     WHEREAS, Buyer, BFC, the Sellers and the Additional Seller Parities desire
to amend certain provisions of the Agreement.
     NOW, THEREFORE, in consideration of the premises, and intending to be
legally bound by this Amendment, Buyer, BFC, the Sellers and the Additional
Seller Parties hereby agree as follows:
     SECTION 1. Definitions. All capitalized terms used but not defined herein
shall have the respective meanings assigned to such terms in the Agreement.
     SECTION 2. Amendment to Section 10.1(b) of the Agreement. Section 10.1(b)
of the Agreement is hereby amended and restated to read in its entirety as
follows:
     “(b) by Sellers or by Buyer, if the Closing shall not have occurred on or
before January 18, 2007; provided, however, that the right to terminate this
Agreement under this

 



--------------------------------------------------------------------------------



 



Section 10.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or resulted in,
the failure of the Closing to occur prior to such date;”.
     SECTION 3. Amendment to Section 8.14 (a) of the Agreement. Section 8.14
(a) of the Agreement is hereby amended and restated to read in its entirety as
follows
“(a) During the period beginning on the Closing Date and ending on the fifth
(5th) anniversary of the date when both JGR and LPR have ceased being a member
of the Tequila Advisory Board (the “Non-Compete Period”), none of the Sellers
and the Additional Seller Parties and none of their respective controlled
Affiliates shall, directly or indirectly (including through any controlled
Affiliate), (i) produce, market, manufacture, distribute or sell (for themselves
or a third party), or (ii) license or otherwise permit any Person to use either
the Excluded Marks or the Intellectual Property in connection with: (A) any
products or services that use imagery, packaging, bottles, trade dress or
advertising that imitates or is confusingly similar to that of any of the
Products, the Trademarks or the Related Marks or containing or marketed,
advertised, distributed or sold using the Products, the Trademarks or the
Related Marks, (B) any products containing or marketed, advertised, distributed
or sold as containing or based on tequila or tequila-like flavors, or any
beverage products containing or marketed, advertised, distributed or sold as
containing or based on agave, or (C) any alcoholic beverages with advertising
that refers to or compares itself to the Business or the names “SAN JOSE DEL
REFUGIO” or “HACIENDA SAN JOSE DEL REFUGIO” or any likeness of the Hacienda.
Without limitation of the foregoing, each of the Sellers and the Additional
Seller Parties acknowledges and agrees that the provisions of this Section 8.14
and Section 8.7 would preclude in all cases and in perpetuity each of the
Sellers, the Additional Seller Parties and their respective controlled
Affiliates from selling any such products with advertising that refers to or
compares itself to the Business, the Intellectual Property (including the
Trademarks) or the Excluded Marks.”
     SECTION 4. Effectiveness. This Amendment shall be effective as of the date
first written above.
     SECTION 5. Governing Law. This Amendment will be governed by and construed
in accordance with the laws of New York without regard to principles of
conflicts of law.
     SECTION 6. Continuation. Buyer, BFC, the Sellers and the Additional Seller
Parties agree and acknowledge that the Agreement, as amended by this Amendment,
continues in full force and effect in accordance with its terms. Nothing in this
Amendment shall be deemed to work as a novation (novación) of any of the
obligations under the Agreement. All references to the Agreement shall refer to
the Agreement as amended by this Amendment.
     SECTION 7. Counterparts. This Amendment may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute one and
the same instrument. Each counterpart may consist of a number of copies,
facsimiles or facsimiles of copies hereof each signed by less than all, but
together signed by all of the parties hereto.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have duly executed this Amendment on the date first above written.

            BROWN-FORMAN TEQUILA MEXICO, S. DE
R.L. DE C.V.
      By:   /s/ Nelea A. Absher       Name:  Nelea A. Absher       Title:  
DIRECTOR AND ATTORNEY-IN-FACT    

            BROWN-FORMAN CORPORATION
      By:   /s/ Donald C. Berg       Name:   Donald C. Berg       Title:  
SENIOR VICE PRESIDENT AND DIRECTOR, CORPORATE FINANCE  

-3-



--------------------------------------------------------------------------------



 



         

            SELLERS:
      /s/ Jose Guillermo Romo de la Peña       Jose Guillermo Romo de la Peña   
         

                  /s/ Luis Pedro Pablo Romo de la Peña       Luis Pedro Pablo
Romo de la Peña             

            GRUPO INDUSTRIAL HERRADURA, S.A. DE C.V.
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

            TEQUILA HERRADURA, S.A. DE C.V
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

            FABRICA DE TEQUILA HACIENDA LAS NORIAS,
S.A. DE C.V.
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASILLAS RUIZ      
Title:   ATTORNEY-IN-FACT  

-4-



--------------------------------------------------------------------------------



 



         

            COMERCIALIZADORA HERRADURA,
S.A. DE C.V.
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

            TRANSPORTES DE CARGA MELLENIUM,
S.A. DE C.V.
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

            ADDITIONAL SELLER PARTIES:


CORPORACIÓN DE SERVICIOS HERRADURA, S.A. DE C.V.
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

            CH ACCIONES S.A. DE C.V.
      By:   /s/ Jose Guillermo Romo Romero       Name:   JOSE GUILLERMO ROMO
ROMERO       Title:   ATTORNEY-IN-FACT        By:   /s/ Luis Pedro Pablo Romo de
la Peña       Name:   LUIS PEDRO PABLO ROMO DE LA PEÑA       Title:  
ATTORNEY-IN-FACT   

-5-



--------------------------------------------------------------------------------



 



         

            CORPORATIVO HERRADURA, S.A. DE C.V.
      By:   /s/ Jose Guillermo Romo Romero       Name:   JOSE GUILLERMO ROMO
ROMERO        Title:   ATTORNEY IN FACT        By:   /s/ Luis Pedro Pablo Romo
de la Peña       Name:   LUIS PEDRO PABLO ROMO DE LA PEÑA        Title:  
ATTORNEY IN FACT   

            LA MORALEDA OPERADORA COMERCIAL, S.A.
DE C.V.
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

            DESTILADOS DE AGAVE, S.A. DE C.V.
      By:   /s/ Juan Castillas Ruiz       Name:   JUAN CASTILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

            SOCIEDAD ROMO, S.A. DE C.V
      By:   /s/ Juan Casillas Ruiz       Name:   JUAN CASTILLAS RUIZ      
Title:   ATTORNEY-IN-FACT    

-6-